      Case 1:19-cv-00047-JRH-BKE Document 23 Filed 10/06/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




AMOS SANDERS,


      Petitioner-Appellant,
                                         Case No.: CV 119-047
vs.

                                         Appeal No.: 19-12245-G
GREG DOZIER, Georgia
Department of Corrections,

      Respondent-Appellee.




                                 ORDER




      The judgment in the above-styled action having been affirmed

by the United States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the judgment of the United States Court

of Appeals for the Eleventh Circuit is made the judgment of this

Court.


      SO ORDERED, this                 day of October 2020.




                                   HONORABLE J. RANDAL HALL, CHIEF JUDGE
                                   UNITEiy STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
